Case 2:17-cv-14355-JEM Document 22 Entered on FLSD Docket 08/28/2020 Page 1 of 1



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 17-14355-CV-MARTINEZ/MAYNARD

  JEROD RODRIGUEZ,

         Petitioner,

  v.

  SECRETARY OF THE FLORIDA
  DEPARTMENT OF CORRECTIONS,

        Respondent.
  ___________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Shaniek M. Maynard, United States
  Magistrate Judge, for a Report and Recommendation on the Petition for Writ of Habeas Corpus
  filed by Jerod Rodriguez pursuant to 28 U.S.C. § 2254 (DE 4). Magistrate Judge Maynard filed a
  Report and Recommendation (“R&R”) concluding that Petitioner’s claims are meritless under the
  deferential standards of AEDPA and recommending that the Petition be denied. (DE 17). Petitioner
  filed objections (DE 21). However, the objections offer no additional argument and do not address
  the Magistrate’s conclusions concerning Petitioner’s inability to overcome the prejudice prong of
  Strickland v. Washington, 466 U.S. 668 (1984) given his highly incriminating recorded
  conversations. The Court has reviewed the R&R, objections, and the record in this case de novo.
  Accordingly, it is hereby
         ORDERED AND ADJUDGED that United States Magistrate Judge Maynard’s Report
  and Recommendation (DE 17) is AFFIRMED and ADOPTED. The Petition is DENIED. No
  certificate of appealability shall issue. The Clerk is directed to mark this case CLOSED.
         DONE AND ORDERED in Chambers at Miami, Florida, this 27th day of August, 2020.



                                                      ____________________________________
                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE
